Citation Nr: 1623045	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as the result of ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from February 1944 to November 1953, including service on Bikini Atoll as part of Operation CROSSROADS in 1946.  He also served in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claim has since been transferred to the San Diego RO.  

In October 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include referring the case to the VA Under Secretary for Benefits for an opinion as to whether the Veteran's prostate cancer resulted from his ionizing radiation exposure in service.

In August 2015, after the claim had been certified to the Board, the Board received notification from the Veteran's spouse that he had died in February 2015, and her application for substitution of claimant upon death of claimant.  Accordingly, the Board is dismissing the claim and referring the issue of eligibility for substitution to the AOJ to be considered in the first instance.  See Veterans Benefits Administration  (VBA) Fast Letter 10-30 (Revised) (April 3, 2013) (when an original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the claim to the AOJ, and the AOJ will make a determination in the first instance regarding eligibility for substitution). 

The issue of eligibility for substitution due to the death of the Veteran has been raised by the record in an August 2015 application for substitution, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In August 2015, the Veteran's spouse notified VA that he had died in February 2015 and submitted an application for substitution due to his death.  


CONCLUSION OF LAW

Due to the presumed death of the appellant (a death certificate is not of record), the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died in February 2015, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015).  




						(ORDER ON NEXT PAGE) 


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


